Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 12/13/2018. It is noted, however, that applicant has not filed a certified copy of the JP2018-233408 application as required by 37 CFR 1.55.
Drawings
Figure 9 and 10 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
A backlash absorbing portion in claim 1. When looking to the specification, the backlash absorbing portion is described to be a cylindrical resin member having a passage hole; please see [0020], Figure 3A. This limitation shall be construed to cover the structure described in the specification and equivalents thereof. 
A deviation preventing portion in claim 1. When looking to the specification, the deviating preventing portion is described to be element 19; please see [0042-0043]. This limitation shall be construed to cover the structure described in the specification and equivalents thereof. 
A pressing force adjusting portion in claim 1. When looking to the specification, the pressing force adjusting portion is described to be element 21; please see [0047-0048]. This limitation shall be construed to cover the structure described in the specification and equivalents thereof. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Armitage (US 2498870).
Regarding claim 1, Armitage discloses a stage mechanism  (see Figure 1) comprising: 
a feed screw (9);  
5a fixed stage (6) having a space portion incorporating the feed screw (see Figure 1, space within saddle containing the screw 9); 
a movable stage (5) performing a predetermined movement in response to a rotational motion of the feed screw (Col. 2, lines 15-29); 
a backlash absorbing portion preventing backlash of the feed screw (Col. 2, lines 23-30 and 35-36); 
a deviation preventing portion (13) provided near a first end portion as one end of the 10feed screw (see Figures 1 and 3), in contact with a wall of the space portion (shown in Figure 1), and preventing the feed screw from deviating in a direction toward the first end portion (Col. 2, lines 40-43); and 
a pressing force adjusting portion (8; Col. 2, lines 19-29) having an end in contact with a second end portion (adjacent the hand wheel 8; Col. 2, lines 22-25) as the other end of the feed screw and adjusting a pressing force by which the feed screw is pressed in a direction from the second end portion side to the first end 15portion, the other end of the pressing force adjusting portion being fixed to the wall of the space portion (wherein the handwheel 8 is fixed to the exterior of saddle wall 6; see Col. 2, lines 19-29).  
Claim(s) 1-3 and 5-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Granberg (US 2371045).
Regarding claim 1, Granberg discloses a stage mechanism (Figure 1) comprising: 
a feed screw (feed screw 13);  
5a fixed stage (page 1, right column, lines 1-5 disclose that the member 10 movably slides on the base frame 11, i.e. base frame 11 is fixed) having a space portion  incorporating the feed screw (page 1, right column, lines 17-24; Figure 1; see the space contained within base frame to accommodate the feed screw 13); 
a movable stage (table member 10) performing a predetermined movement in response to a rotational motion of the feed screw (page 2, left column, lines 5-15); 
a backlash absorbing portion (20, 21, 22) preventing backlash of the feed screw (page 1, right column, lines 28-32 and 44-53; page 2, left column, lines 37-41); 
a deviation preventing portion (20a, 24, 26) provided near a first end portion as one end of the 10feed screw (left hand portion of the feed screw 13 when looking at Figure 1), in contact with a wall of the space portion (see Figure 1), and preventing the feed screw from deviating in a direction toward the first end portion (Page 1, right column, lines 32-44, wherein the adjusting nut 24 is formed as a work gear meshing with worm 26, which may be locked against rotation); and 
a pressing force adjusting portion (page 1, right column, lines 6-16; see elements 14a, 14, 15, 16) having an end in contact with a second end portion (see Figure 1, right hand portion when viewing Figure 1) as the other end of the feed screw (13) and adjusting a pressing force by which the feed screw is pressed in a direction from the second end portion side to the first end 15portion, the other end of the pressing force adjusting portion being fixed to the wall of the space portion (page 1, right column, lines  5-16 and 44-53; wherein the ball bearings 14 mounted in brackets 12 are secured in a preloaded condition by means on the end caps 14a, with clamping nuts 13a which act against the inner racings of the bearings to place the screw under a normal working tension, and also subjects the screw to initial elongation; see also  page 2, left column, lines 12-15).  
Regarding claim 2, Granberg discloses the claimed invention as applied above, and further discloses wherein the pressing force adjusting portion is in line contact or point contact with the second end portion of the 20feed screw (please refer to Figure 1 regarding the contact of the feed screw 13 having a clamping nut 13a with elements 14, 14a; see also page 2, right column, lines 6-12).  
Regarding claim 3, Granberg discloses the claimed invention as applied above, and further discloses wherein the pressing force adjusting portion (14a, 14, 15, 16) includes a columnar member (35), 
one of a surface of the pressing force adjusting portion with respect to the second end portion and a surface of 25the second end portion with respect to the pressing force adjusting portion has a spherical surface shape (please refer to ball bearings 14 having a spherical shape), and 
the other has a recess shape having a surface in contact with a surface tangent to the spherical surface shape (wherein the clamping nuts 13a act against the inner races of the ball bearings 14, see page 1, right column, lines 6-12; wherein there is a recess in the clamping nuts 13a, see Figure 1).  
Under an alternative interpretation, Granberg also discloses one of a surface of the pressing force adjusting portion with respect to the second end portion and a surface of 25the second end portion with respect to the pressing force adjusting portion has a spherical surface shape (wherein the end caps 14a have a spherical shape), and 
the other has a recess shape having a surface in contact with a surface tangent to the spherical surface shape (wherein there is a recess in the clamping nuts 13a, see Figure 1; wherein a surface of the clamping nuts which have a recess are in contact with a surface of ball bearings 14, i.e. tangent to the spherical shape of the end cap 14a and perpendicular to the longitudinal axis of the feed screw 13; see page 1, right column, lines 6-12;).  
Regarding claim 5, Granberg discloses the claimed invention as applied above, and further discloses wherein the pressing force adjusting portion (14, 14a, 15, 16) includes a screw member applying 10pressing to the second end portion of the feed screw (wherein the nut element 15 engages with the screw 13; see page 2, left column, lines 5-15).
Regarding claim 6, Granberg discloses the claimed invention as applied above, and further discloses wherein the pressing force adjusting portion further includes a rotary jig connection portion by which a rotary jig for rotating the screw member is detachable (see 35; wherein a spanner may be used to rotate and is detachable, see page 2, left column, lines 12-15; page 1, right column, lines 17-24).
Regarding claim 7, Granberg discloses the claimed invention as applied above, and further discloses wherein the deviation preventing portion (20a, 24, 26) includes a protruding portion (26) protruding in a direction perpendicular to a screw axis (see Figure 2) such that a distance between a surface of the 20deviation preventing portion on the first end portion side and an end surface of the first end portion is equal to or less than T [mm] as a thickness of the wall of the space portion (wherein T1 is less than T2, please refer to Reference Drawing 1; under an alternative interpretation, wherein element 24 has a thickness less than T2).  


    PNG
    media_image1.png
    274
    468
    media_image1.png
    Greyscale

Reference Drawing 1
Regarding claim 8, Granberg discloses the claimed invention as applied above, and further discloses wherein the first end portion of the feed screw is provided with a rotary jig 25connection portion by which a rotary jig for rotating the feed screw is detachable (wherein a spanner or wrench for rotating is removable from the apparatus; wherein there is a squared end 35 for manual adjustment, see page 2, left column, lines 12-15).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Granberg (US 2371045) in view of Nakatomi (WO2011152109).
Regarding claim 9, Granberg discloses the claimed invention as applied above, as well as wherein the backlash absorbing portion includes a cylindrical member having a passage hole for the feed screw (wherein element 20 comprises a passage hole for the feed screw 13, see Figure 1).  
Although Granberg discloses that the backlash absorbing portion, specifically element (20) of the backlash absorbing portion, may comprise a material that can be economically replaced when the part is worn (see page 2, left column, lines 55-60), Granberg does not explicitly teach a resin material.
	However, from the same or similar field of endeavor of table mechanisms using feed screws for adjusting a movable member, Nakatomi (WO201152109) teaches a cylindrical backlash absorbing member (16) for receiving a feed screw (15), comprising a resin material; see at least page 7, paragraphs 4-6, page 8, paragraphs 4-8, and page 4, paragraphs 3-4 of the English Translation. 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Nakatomi to use a resin material for backlash member of Granberg. Nakatomi and Granberg both utilize a backlash absorbing element surrounding a feed screw in a translation mechanism, wherein Nakatomi additionally contemplates manufacturing parts of the apparatus in an affordable manner; see at least page 5, paragraph 1 and page 8, paragraph 8 of the English Translation. One would also be motivated to do so because the material suggested by Nakatomi also improves moldability, backlash absorbability, and durability of the backlash absorbing member (see page 7, paragraphs 4-5), thus reducing the frequency and cost of replacing the part, which is a goal of the invention of Granberg. This modification would be recognized as using a known technique in the same manner to improve a similar backlash absorbing part, and would yield predictable results with a reasonable expectation of success. 
Regarding claim 10, Granberg discloses the claimed invention as applied above. Although Granberg discloses that the nut (20) itself may comprise a bearing bronze or other alloy (see page 2, left column, lines 47-60), in addition to contemplating chromium plating on the surfaces of the feed screw (13), Granberg does not explicitly teach that the backlash absorbing portion has a metal protective cover around the backlash absorbing portion. 
	However, from the same or similar field of endeavor of table mechanisms using feed screws for adjusting a movable member, Nakatomi (WO2011152109) teaches a backlash absorbing member (16) for receiving a feed screw (15), which has a metal protective cover (16c) around the backlash absorbing portion (see page 8, paragraphs 3-8). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Nakatomi to use protective metal covering material around the backlash absorbing member of Granberg. Nakatomi and Granberg both utilize a backlash absorbing element surrounding a feed screw in a translation mechanism, wherein Nakatomi additionally contemplates manufacturing parts of the apparatus, specifically the metal protective cover, in an affordable manner; see at least page 5, paragraph 1 and page 8, paragraph 8 of the English Translation. One would also be motivated to do so because the metal protective cover suggested by Nakatomi also improves the durability of the backlash absorbing member (page 8, paragraph 5), thus reducing the frequency and cost of replacing the part, which is a goal of the invention of Granberg. This modification would be recognized as using a known technique in the same manner to improve a similar backlash absorbing part, and would yield predictable results with a reasonable expectation of success. 
Regarding claim 11, the combination of Granberg in view of Nakatomi teaches the claimed invention as applied to claim 9 above, and further teaches wherein the cylindrical resin 10member includes at least one of an amide resin, an urethane resin, and a rubber-based resin (please refer to the combination statement of claim 9, as well as page 7, paragraph 6 of Nakatomi regarding the use of an amide resin, urethane resin, or rubber based resin).
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Granberg and Armitage independently disclose the claimed invention as applied to claim 1 above, however, the claimed invention as currently recited in claim 4 is neither taught nor suggested by the prior art as a whole, either alone or in combination. The prior art does not teach, suggest, or render obvious the spherical member, spherical surface pressing member, and recess of the spherical surface pressing member in contact with a surface tangent to the spherical member, disposed in and as functionally recited in the claimed invention, in combination with additional elements of the claim. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAKENA S MARKMAN whose telephone number is (469)295-9162. The examiner can normally be reached Monday-Thursday 8:00 am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAKENA S MARKMAN/Examiner, Art Unit 3723                                                                                                                                                                                                        
/TYRONE V HALL JR/Primary Examiner, Art Unit 3723